SUMMARY ORDER
Defendant-appellant Byrd appeals his conviction of one count of possession of a *663firearm by a convicted felon, 18 U.S.C. § 922(g)(1), entered March 16, 2005, subject to a guilty plea (Shira A. Scheindlin, Judge). On appeal, defendant contends that Congress lacks the power under the Commerce Clause to criminalize possession of a firearm simply because the firearm moved at one time in interstate commerce. We assume familiarity with the facts and procedural history of this case.
By pleading guilty, defendant waived his right to appeal any issue not jurisdictional. Defendant’s assertion that his challenge to Congress’s authority to enact § 922(g)(1) goes to the subject-matter jurisdiction of this court is incorrect. See United States v. Lasaga, 328 F.3d 61, 63-64 (2d Cir. 2003). Defendant has therefore waived his challenge to the statute’s constitutionality.
For the reasons set forth above, the judgment of the District Court for the Southern District of New York is hereby AFFIRMED.